PER CURIAM.
These consolidated causes were heard upon the transcripts of the record, briefs and arguments of counsel, and it appearing that the Commissioner of Internal Revenue was not required to distribute, allocate or apportion gross income or deductions between appellants and the First National Bank of Memphis, that he was only authorized to do so in case he should determine that such distribution, apportionment or allocation was necessary in order to prevent evasion of taxes or to clearly reflect income, and it not appearing that his refusal to make such distribution, apportionment or alloca*1012tion in these cases was arbitrary or an abuse of discretion, it is therefore ordered and adjudged that the judgments appealed from be and the same are in all things affirmed.